Case 2:19-cv-13217-GCS-DRG ECF No. 15 filed 04/27/20   PageID.382    Page 1 of 9




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

TERI NEY,

            Plaintiff,                          Case No. 19-13217

      v.                                        Hon. George Caram Steeh

LENAWEE MEDICAL
CARE FACILITY,

         Defendant.
__________________________/

                 OPINION AND ORDER REGARDING
            DEFENDANT’S MOTION TO DISMISS (ECF NO. 9)

      Defendant, Lenawee Medical Care Facility, seeks dismissal of

Plaintiff’s complaint. Pursuant to L.R. 7.1 and Administrative Order 20-AO-

021, the court will determine the motion on the papers submitted.

                          BACKGROUND FACTS

      Lenawee Medical Care Facility (“LMCF”) is a long-term care facility

run by the Lenawee County Department of Social Services. Plaintiff Teri

Ney was employed by LMCF as an Activities Coordinator from 2016 until

her termination on April 29, 2018. ECF No. 1 at ¶ 5. As Activities

Coordinator, Ney assisted in programming for elderly residents. Id. at ¶ 6.

She also transported residents within the facility and delivered mail. Id.



                                        -1-
Case 2:19-cv-13217-GCS-DRG ECF No. 15 filed 04/27/20      PageID.383    Page 2 of 9




        On April 29, 2018, Ney entered the room of an elderly resident with

dementia and believed that she observed another resident sexually

abusing her. Id. at ¶¶ 7, 9. Ney reported the abuse to the certified nurse

assistant on duty, the nurse in charge, a social worker/supervisor, and the

human resources director. Id. at ¶ 9. According to the complaint,

healthcare workers are required to report the abuse of a patient under

Michigan law. Id. at ¶ 16. LMCF accused Ney of lying about the abuse.

Id. at ¶ 11. Ney alleges that LMCF did not report the abuse to the Michigan

Bureau of Community and Health Systems. Ney contends that she was

terminated for reporting the sexual abuse within LMCF. Id. at ¶ 19.

        Ney asserts a cause of action for First Amendment retaliation,

alleging that she was terminated as a result of speaking on an issue of

public concern. LMCF seeks dismissal of Ney’s claim, arguing that she did

not engage in activity protected under the First Amendment.

                             LAW AND ANALYSIS

   I.     Standard of Review

        A motion under Rule 12(b)(6) of the Federal Rules of Civil Procedure

seeks dismissal based upon the plaintiff's failure to state a claim. To

survive a motion to dismiss, the plaintiff must allege facts that, if accepted

as true, are sufficient “to raise a right to relief above the speculative level”

                                          -2-
Case 2:19-cv-13217-GCS-DRG ECF No. 15 filed 04/27/20       PageID.384   Page 3 of 9




and to “state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007); see also Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). The complaint “must contain either direct or

inferential allegations respecting all the material elements to sustain a

recovery under some viable legal theory.” Advocacy Org. for Patients &

Providers v. Auto Club Ins. Ass’n, 176 F.3d 315, 319 (6th Cir. 1999)

(internal quotation marks omitted).

         In general, the court does not consider matters outside the complaint

when assessing whether the plaintiff has stated a claim. Rondigo, L.L.C. v.

Township of Richmond, 641 F.3d 673, 680-81 (6th Cir. 2011). If the court

considers materials outside of the complaint, it must ordinarily treat the

motion as one for summary judgment. Id. However, the court may

consider exhibits attached to the complaint, public records, and exhibits

that are “referred to in the complaint and central to the claims contained

therein” without converting a motion to dismiss to a motion for summary

judgment. Id.

   II.      First Amendment Retaliation

         It is “well settled” that “a state cannot condition public employment on

a basis that infringes the employee’s constitutionally protected interest in

freedom of expression.” Garcetti v. Ceballos, 547 U.S. 410, 413 (2006)

                                           -3-
Case 2:19-cv-13217-GCS-DRG ECF No. 15 filed 04/27/20    PageID.385      Page 4 of 9




(quoting Connick v. Myers, 461 U.S. 138, 142 (1983)). However, a public

employee’s First Amendment rights are more limited than those of an

ordinary citizen, because “government offices could not function if every

employment decision became a constitutional matter.” Connick, 461 U.S.

at 143. “[W]hen public employees make statements pursuant to their

official duties, the employees are not speaking as citizens for First

Amendment purposes, and the Constitution does not insulate their

communications from employer discipline.” Garcetti, 547 U.S. at 421.

      The elements of a First Amendment retaliation claim are (1) the

plaintiff engaged in constitutionally protected conduct; (2) defendant took

adverse action against the plaintiff that would chill a person of ordinary

firmness from continuing to engage in that conduct; and (3) the adverse

action was motivated by the protected activity. See Lucas v. Monroe Cty.,

203 F.3d 964, 973 (6th Cir. 2000). In order to state a claim that she

engaged in protected conduct, a public employee such as Plaintiff must

allege that she (1) spoke on a “matter of public concern”; (2) spoke “as a

private citizen and not as an employee pursuant to [her] official duties”; and

(3) “that [her] speech interest outweighs ‘the interest of the State, as an

employer, in promoting the efficiency of the public services it performs




                                         -4-
Case 2:19-cv-13217-GCS-DRG ECF No. 15 filed 04/27/20     PageID.386   Page 5 of 9




through its employees.’” Mayhew v. Town of Smyrna, Tenn., 856 F.3d 456,

462 (6th Cir. 2017).

      Defendant primarily argues that Ney did not engage in protected

activity because her report of sexual abuse was done pursuant to her

official duties, not as a private citizen. Whether a public employee has

engaged in protected conduct is a question of law. Id. at 463-64. As the

Sixth Circuit has noted, however, “[d]etermining whether an employee

speaks as a private citizen or as a public employee can be challenging.”

Id. at 464. The Supreme Court has not articulated a “comprehensive

framework for defining the scope of an employee’s duties in cases where

there is room for serious debate”; rather, the “proper inquiry is a practical

one.” Garcetti, 547 U.S. at 424. In assessing an employee’s statement,

the court considers its content and context, including “the speech’s

impetus; its setting; its audience; and its general subject matter.” Mayhew,

856 F.3d at 464. “Relevant considerations include whether the statements

were made to individuals ‘up the chain of command,’ and whether the

content of the speech is ‘nothing more than the quintessential employee

beef: management has acted incompetently.’” Handy-Clay v. City of

Memphis, Tenn., 695 F.3d 531, 540-41 (6th Cir. 2012). The “critical

question” is “whether the speech at issue is itself ordinarily within the scope

                                         -5-
Case 2:19-cv-13217-GCS-DRG ECF No. 15 filed 04/27/20          PageID.387    Page 6 of 9




of an employee’s duties.” Mayhew, 856 F.3d at 464 (quoting Lane v.

Franks, 573 U.S. 228, 240 (2014)).

      Although this “critical question” is one of law, it is inherently fact-

driven and is more suitably answered here based upon a full record, rather

than by reference to the complaint. Implicitly acknowledging this, both

parties have submitted materials outside of the pleadings for the court’s

consideration. Defendant has attached Ney’s job description, LMCF’s

personnel policies, and materials from Ney’s personnel file, including

documents reflecting her training history. See ECF No. 9-1. Defendant

contends that because Ney was a public employee, her personnel records

are public records that the court may consider when ruling on a Rule

12(b)(6) motion. Ney has also attached a declaration and other documents

to her response, but argues that these materials should be considered by

the court in the context of a Rule 56 motion, which is premature because

the parties have not conducted discovery.1

      Although Defendant cites authority for the proposition that a public

employee’s personnel file is a public record subject to disclosure under




1
 Ney has not articulated, however, what specific discovery is needed regarding her job
duties. See Fed. R. Civ. P. 12(f); Ball v. Union Carbide Corp., 385 F.3d 713, 719-21
(6th Cir. 2004).
                                             -6-
Case 2:19-cv-13217-GCS-DRG ECF No. 15 filed 04/27/20          PageID.388    Page 7 of 9




Michigan law,2 it does not cite authority demonstrating that courts have

routinely considered such personnel files in the context of a Rule 12(b)(6)

motion. “[I]n order to preserve a party’s right to a fair hearing, a court, on a

motion to dismiss, must only take judicial notice of facts [in public records]

which are not subject to reasonable dispute.” Jones v. City of Cincinnati,

521 F.3d 555, 561-62 (6th Cir. 2008) (quoting Passa v. City of Columbus,

123 Fed. Appx. 694, 697 (6th Cir. 2005)). See also Bebry v. ALJAC LLC,

954 F. Supp. 2d 173, 176 (E.D.N.Y. 2013) (“[C]ourts that consider matters

of public record in a Rule 12(b)(6) motion are limited to things such as

statutes, case law, city charters, city ordinances, criminal case dispositions,

letter decisions of government agencies, published reports, records of

administrative agencies, or pleadings in another action.”); Croci v. Town of

Haverstraw, 175 F. Supp. 3d 373, 381 (S.D.N.Y. 2016) (consideration of

public records “does not mean that the courts may take as true any

statement found in any document that a party asserts to be public”).

      In light of this authority, the court declines to consider the materials

submitted by Defendant under a Rule 12(b)(6) standard, because they are

not the type of public records that the court may presume to be accurate


2
 See Bradley v. Saranac Cmty. Sch. Bd. of Educ., 455 Mich. 285 (1997) (personnel
records of public school teachers and administrators are public records under Michigan
FOIA).
                                             -7-
Case 2:19-cv-13217-GCS-DRG ECF No. 15 filed 04/27/20          PageID.389    Page 8 of 9




and are not subject to reasonable dispute. These materials are clearly

relevant to the question before the court – whether Ney’s speech was done

pursuant to her ordinary job duties.3 Accordingly, the court will treat

Defendant’s motion as a motion for summary judgment under Rule 56.

See Fed. R. Civ. P. 12(d) (“If, on a motion under Rule 12(b)(6) or 12(c),

matters outside the pleadings are presented to and not excluded by the

court, the motion must be treated as one for summary judgment under Rule

56.”). The parties will be “given a reasonable opportunity to present all the

material that is pertinent to the motion.” Id.

                                  CONCLUSION

        The court will rule on Defendant’s motion after the parties have been

given the opportunity to submit supplemental briefs. Plaintiff shall file a

supplemental response brief, of no more than 25 pages, within 21 days of

the date of this order. Plaintiff’s response shall be limited to the issue of

whether Ney’s report of sexual abuse was made as part of her official job

duties. Defendant may file a supplemental reply brief, addressing the same



3
 Defendant also argues that Ney was not terminated as a result of her speech. Viewing
the facts in the light most favorable to Ney, she has sufficiently alleged that she was
terminated because of her report of sexual abuse. Although the scope of Ney’s job
duties may be determined by the court as a matter of law, the issue of causation is not
similarly amenable to such a determination at this stage of the proceedings. See
Maben v. Thelen, 887 F.3d 252, 267 (6th Cir. 2018) (“[U]sually, the question of
causation is a factual issue to be resolved by a jury.”).
                                             -8-
Case 2:19-cv-13217-GCS-DRG ECF No. 15 filed 04/27/20                PageID.390   Page 9 of 9




issue, of no more than 7 pages, within 14 days of the filing of Plaintiff’s

response.

      SO ORDERED.

Dated: April 27, 2020                     s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE

                                 CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                       April 27, 2020, by electronic and/or ordinary mail.

                                       s/Brianna Sauve
                                         Deputy Clerk




                                                -9-
